                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                               No. 18-CR-2009-LRR
 vs.                                                 ORDER REGARDING
                                                  MAGISTRATE’S REPORT AND
 JOHN JOSEPH SANFORD, JR.,                           RECOMMENDATION
                                                  CONCERNING DEFENDANT’S
                Defendant.                              GUILTY PLEA


                       I. INTRODUCTION AND BACKGROUND
        On March 20, 2018, a one-count Indictment was filed against Defendant John
Joseph Sanford, Jr.      On March 6, 2019, Defendant appeared before United States
Magistrate Judge Mark A. Roberts and entered a plea of guilty to Count 1 of the
Indictment. On the same date, Judge Roberts filed a Report and Recommendation in
which he recommended that Defendant’s guilty plea be accepted. No objections to
Judge Roberts’s Report and Recommendation were filed. The court, therefore, undertakes
the necessary review of Judge Roberts’s recommendation to accept Defendant’s plea in this
case.
                                      II. ANALYSIS
        Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
               A judge of the court shall make a de novo determination of
               those portions of the report or specified proposed findings or
               recommendations to which objection is made. A judge of the
               court may accept, reject, or modify, in whole or in part, the
               findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Criminal Procedure 59(b) provides for
review of a magistrate judge’s report and recommendation on dispositive motions, where
objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

Fed. R. Crim. P. 59(b)(3). 1
       In this case, no objections have been filed, and it appears to the court upon review
of Judge Roberts’s findings and conclusions that there is no ground to reject or modify
them. Therefore, the court ACCEPTS Judge Roberts’s Report and Recommendation of
March 6, 2019, and ACCEPTS Defendant’s plea of guilty in this case to Count 1 of the
Indictment.
       IT IS SO ORDERED.
       DATED this 26th day of March, 2019.




       1
         United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016)
(per curiam), suggests that a defendant may have the right to de novo review of a
magistrate judge’s recommendation to accept a plea of guilty even if no objection is filed.
But see 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). The district court judge will
undertake a de novo review of the Report and Recommendation if a written request for
such review is filed within fourteen days after this order is filed.

                                            2
